DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-12 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 3-4, filed 15 February 2022, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 35 USC § 103 have been fully considered and are persuasive, particularly in that Mather does not disclose wherein the structures of Mather are not reflective structures. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional prior art.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 2020/0166767) in view of Kashiwagi (US 2019/0346716), and in further view of Kashiwagi (US 2019/0310513; hereafter Kashiwagi 2).
Regarding claim 1, Qin discloses an optical control element (see figures 3 and 10, for instance), adapted to allow a light beam to pass through, comprising: a transparent substrate (including elements 110), having a light-entering surface (107) and a light-emitting surface (105) opposite to each other; a plurality of reflective structures (131, 132), disposed in the transparent substrate, and each of the reflective structures having a bottom surface (132) adjacent to the light-entering surface and a side surface (131) connected to the bottom surface, wherein a width of each of the 
 Kashiwagi discloses an optical control element (see figure 4, for instance), wherein an included angle between the side surface and the bottom surface of each of the reflective structures (23) ranges between 60 degrees and 90 degrees (see [0066], wherein the angle ranges from 80° to 90°), and a ratio of a vertical distance from the bottom surface to the top surface of the reflective structure to a width of the bottom surface in the horizontal view angle ranges from 1 to 10 (see [0154]; 150µm/15µm =10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reflective structure dimensions as Kashiwagi in the device of Qin. The motivation for doing so would have been to provide 
Kashiwagi 2 discloses an optical control element (see figures 7, for instance), wherein the reflective structures (34) are strip columns ([0006]) extending parallel to the light-entering surface (bottom surface of 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the strip column structure of the reflective structures as Kashiwagi 2 in the device of Qin. The motivation for doing so would have been to use conventional design choices in the art for reflective structures to provide a laminate that can improve use efficiency of light from light sources and can increase the quality of the display screen, as taught by Kashiwagi 2 ([0007]).
Regarding claim 2, Qin in view of Kashiwagi and in further view of Kashiwagi 2 discloses the optical control element according to claim 1, wherein each of the reflective structures (131, 132) further has a top surface, and the side surface is connected between the bottom surface and the top surface (see fig. 3). 
Regarding claim 3, Qin in view of Kashiwagi and in further view of Kashiwagi 2 discloses the optical control element according to claim 1, wherein a shape of the bottom surface (132) of each of the reflective structures on a plane parallel to the light-entering surface of the transparent substrate is a parallelogram (see fig. 3). 
Regarding claim 5, Qin in view of Kashiwagi and in further view of Kashiwagi 2 discloses the optical control element according to claim 1, wherein the extension direction of each of the reflective structures (131, 132) is inclined with respect to a 
Regarding claim 7, Qin in view of Kashiwagi and in further view of Kashiwagi 2 discloses the optical control element according to claim 1, wherein a vertical distance from the bottom surface (107) to the top surface (105) of each of the reflective structures ranges from 10 µm to 1000 µm (see Kashiwagi [0066]), a vertical distance from the light-entering surface to the light-emitting surface of the transparent substrate ranges from 10 µm to 2000 µm (see Kashiwagi Fig. 7). 
Regarding claim 8, Qin discloses a display device (see figures 3 and 10, for instance), adapted to provide a display light beam ([0044]), comprising: a light source module (see fig. 10, 210), adapted to provide an illumination beam; an optical control element (100), disposed on a transmission path of the illumination beam, adapted to adjust the illumination beam as an optimized beam, and comprising: a transparent substrate (including transparent element 110), having a light-entering surface (107, fig. 3) and a light-emitting surface (105) opposite to each other; a plurality of reflective structures (131, 132), disposed in the transparent substrate, and each of the reflective structures having a bottom surface (132) adjacent to the light-entering surface and a side surface (131) connected to the bottom surface; and a display module (LCD; [0044]), disposed on a transmission path of the optimized beam, wherein a width of each of the reflective structures (131, 132) in a direction of a horizontal view angle is gradually decreased from one end adjacent to the light-entering surface to one end far away from the light-entering surface (see fig. 3), the bottom surface (132) is adapted to 
Kashiwagi discloses a display device (see figure 4, for instance), wherein the transparent substrate (25) is made of poly methyl methacrylate, polystyrene or glass ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the substrate material as Kashiwagi in the device of Qin. The motivation for doing so would have been to use conventional substrate materials in the art in order to provide an optical sheet that makes it possible to keep efficiency of light utilization high or to prevent something bad from occurring in a screen like interference fringes, as taught by Kashiwagi ([0009]).
Kashiwagi 2 discloses an optical control element (see figures 7, for instance), wherein the reflective structures (34) are strip columns ([0006]) extending parallel to the light-entering surface (bottom surface of 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the strip column structure of the reflective structures as Kashiwagi 2 in the device of Qin. The motivation for doing so would have been to use conventional design choices in the art for reflective structures to provide a 
Regarding claim 9, Qin in view of Kashiwagi and in further view of Kashiwagi 2 discloses the display device according to claim 8, wherein each of the reflective structures (131, 132) further has a top surface, and the side surface is connected between the bottom surface and the top surface (see fig. 3).
Regarding claim 10, Qin in view of Kashiwagi and in further view of Kashiwagi 2 discloses the display device according to claim 8, wherein a shape of the bottom surface (132) of each of the reflective structures on a plane parallel to the light-entering surface of the transparent substrate is a parallelogram (see fig. 3). 
Regarding claim 11, Qin in view of Kashiwagi and in further view of Kashiwagi 2 discloses the display device according to claim 8, Kashiwagi discloses an optical control element (see figure 4, for instance), and Kashiwagi further discloses wherein an included angle between the side surface and the bottom surface of each of the reflective structures (23) ranges between 60 degrees and 90 degrees (see [0066], wherein the angle ranges from 80° to 90°), and a ratio of a vertical distance from the bottom surface to the top surface of the reflective structure to a width of the bottom surface in the horizontal view angle ranges from 1 to 10 (see [0154]; 150µm/15µm =10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reflective structure dimensions as Kashiwagi in the device of Qin. The motivation for doing so would have been to provide an optical sheet that makes it possible to keep efficiency of light utilization high or to 
Regarding claim 12, Qin in view of Kashiwagi and in further view of Kashiwagi 2 discloses the display device according to claim 8, wherein the extension direction of each of the reflective structures (131, 132) is inclined with respect to a boundary of the transparent substrate by an angle, and a distance between the bottom surfaces of each two adjacent reflective structures ranges from 50 µm to 2000 µm ([0066], see also Kashiwagi Fig. 4).
Regarding claim 14, Qin in view of Kashiwagi and in further view of Kashiwagi 2 discloses the display device according to claim 8, wherein a vertical distance from the bottom surface (107) to the top surface (105) of each of the reflective structures ranges from 10 µm to 1000 µm (see Kashiwagi [0066]), a vertical distance from the light-entering surface to the light-emitting surface of the transparent substrate ranges from 10 µm to 2000 µm (see Kashiwagi Fig. 7).
Regarding claim 15, Qin discloses an optical control element (see figures 3 and 10, for instance), adapted to allow a light beam to pass through, comprising: a transparent substrate (including elements 110), having a light-entering surface (107) and a light-emitting surface (105) opposite to each other; a plurality of reflective structures (131; 132), disposed in the transparent substrate, and each of the reflective structures having a bottom surface (132) adjacent to the light-entering surface and a side surface (131) connected to the bottom surface, wherein a width of each of the reflective structures in a direction of a horizontal view angle is gradually decreased from one end adjacent to the light-entering surface to one end far away from the light-
Kashiwagi discloses an optical control element (see figure 4, for instance), wherein a vertical distance from the bottom surface (surface of 23 on left side of figure 4) to a top surface (see fig. 4, right end of each element 23) of each of the reflective structures (23) is less than a height (thickness of linking part 24) of the transparent substrate (21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reflective structure dimensions as Kashiwagi in the device of Qin. The motivation for doing so would have been to provide an optical sheet that makes it possible to keep efficiency of light utilization high or to prevent something bad from occurring in a screen like interference fringes, as taught by Kashiwagi ([0009]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the strip column structure of the reflective structures as Kashiwagi 2 in the device of Qin. The motivation for doing so would have been to use conventional design choices in the art for reflective structures to provide a laminate that can improve use efficiency of light from light sources and can increase the quality of the display screen, as taught by Kashiwagi 2 ([0007]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/26/2022